Case 1:18-cv-00602-MAC Document 1 Filed 11/26/18 Page 1 of 20 PageID #: 1



      UNITED STATES DISTRICT COURT - EASTERN DISTRICT OF TEXAS

                               BEAUMONT DIVISION

Plaintiffs,                                          §
Richard F. Baldwin, and                              § Civil Action: _1:18cv602
Corporacion El Moscardon, S.A.,                      §
Versus                                               §
Defendants,                                          §
                                                     §
Silvio Lacayo Beeche, Mauricio Lacayo                §
Beeche, Manfred Lacayo Beeche,                       §
Financiera Desyfm, S.A., Inversiones                 §
Basicas,S.A. Inversiones Activas Siglo               §
XXI, S.A., Asesorias Capitalistas                    §
Fresh, S.A., Sociedad Administradora de              §
Acciones Cosi, S.A. and Does 1 through 5

PLAINTIFF S ORIGINAL COMPLAINT FOR BREACH OF CONTRACT,
BREACH OF FIDUCIARY D TIES. CIVIL CONSPIRACY, FRAUD,
VIOLATIONS OF THE RACKETEERING INFLUENCED AND CORRUPT
ORGANIZATIONS ACT 18 U.S.C. S 1961. THE TRAVEL ACT 18 U.S.C. § 1952,
THE FO EIGN CORRUPT PRACTICES ACT. THE ANTI-WIRETAPPING &
HACKING ACT 18 U.S.C. S 1030. THE COMPUTER FRAUD & ABUSE ACT 18
U.S.C. § 1030. AND FOR DISGORGEMENT OF ILLICIT EARNINGS, PROFITS
AND ASSETS IN THE UNITED STATES AND REPUBLIC OF COSTA RICA

NOW INTO COURT, through undersigned counsel, come:

                                        I. PARTIES

       1. Plaintiff, Richard F. Baldwin, is an individual of the age of majority and a

citizen of the State of Texas residing within the Eastern District of Texas, who at all

relevant times was and is a shareholder and Director of Corporacion El Moscardon, S.A.



       2. Plaintiff, Corporacion El Moscardon, S.A., which is a corporation

organized and existing under the laws of the Republic of Costa Rica (hereinafter

 "Moscardon"), which has offices in and regularly transacts business in the Eastern

District of Texas.




                                                                                          1
Case 1:18-cv-00602-MAC Document 1 Filed 11/26/18 Page 2 of 20 PageID #: 2



          3. Defendant, Silvio Lacayo Beeche, is an individual and a citizen of the

country of Costa Rica who regularly visits the United States of America and the States of

Texas and Florida, upon information and belief owns property located in the United

States of America, who personally, or on behalf of one of more Defendants transacts

business in the United States of America, has directed communications, into the State of

Texas and the United States of America, who at all relevant times was and remains a

shareholder, President and Director of Corporacion Financiera Desyfin, S.A., and upon

information and belief is a shareholder and Secretary of Inversiones Basicas,S.A.,

President and controlling shareholder of Inversiones Activas Siglo XXI, S.A., a

shareholder or officer of Asesorias Capitalistas Fresh, S.A., and a shareholder and

Treasurer of Sociedad Administradora de Acciones Cosi, S.A..



           4. Defendant, Mauricio Lacayo Beeche, is an individual and a citizen of the

  country of Costa Rica who regularly visits the United States of America and the States

  of Texas and Florida, owns property located in the United States of America, who

  personally, or on behalf of one of more Defendants transacts business in the United

  States of America, has directed communications, into the State of Texas and the United

  States of America, who at all relevant times was and remains a shareholder and

  Director of Corporacion Financiera Desyfin, S.A., and upon information and belief is a

  shareholder or officer of Inversiones Basicas,S.A., of Inversiones Activas Siglo XXI,

  S.A., is a shareholder and the Fiscal of Asesorias Capitalistas Fresh, S.A., and is the

  President and controlling shareholder of Sociedad Administradora de Acciones Cosi,

  S.A..




                                                                                            2
Case 1:18-cv-00602-MAC Document 1 Filed 11/26/18 Page 3 of 20 PageID #: 3



        5.     Defendant, Manfred Lacayo Beeche, is an individual and a citizen of the

Republic of Costa Rica who regularly visits the United States of America and the States of

Texas and Florida, owns property located in the United States of America, who personally,

or on behalf of one of more Defendants transacts business in the United States of America,

has directed and caused the delivery of international postal mail, email, telefaxes, telephone

calls, and other communications into the State of Texas and the United States of America,

who at all relevant times was and remains a shareholder, Treasurer and a Director of

Corporacion Financiera Desyfin, S.A., and upon information and belief is a shareholder and

Treasurer of Inversiones Basicas,S.A. a shareholder and Secretary of Inversiones Activas

Siglo XXI, S.A., is President and the controlling shareholder of Asesorias Capitalistas

Fresh, S.A., and a shareholder and Secretary of Sociedad Administradora de Acciones Cosi,

S.A..




        6. Defendant, Financiera Desyfin, S.A. is a corporation organized and

existing under the laws of the Republic of Costa Rica. Defendant has its principal place

of business in the Republic of Costa Rica. Defendant has regularly transacted corporation

business in the Eastern District of Texas. Multiple officers, Directors, agents and

attorneys of Defendant Desyfin, S.A. have regularly and routinely traveled to and

personally transacted Desyfin, S.A. business in the Eastern District of Texas as well as

other portions of Texas. Defendant by multiple officers and Directors, has additionally

directed and caused the delivery of international postal mail, couriers, email, telefaxes,

telephone calls, and other communications into the State of Texas and the United States

of America, but which does not have a registered agent for service of process in the State

of Texas. Service of process on Defendant may be made according to the Hague

Convention or alternatively upon the Embassy of the Republic of Costa Rica in
                                                                                                 3
Case 1:18-cv-00602-MAC Document 1 Filed 11/26/18 Page 4 of 20 PageID #: 4



Washington, D.C. by serving the official(s) designated therein who can waive compliance

with the Hague Convention and who as an official act will cause service to be effectuated

and made upon the Defendant in the Republic of Costa Rica.


       7. Defendant, Inversiones Basicas, S.A. is a corporation organized and

existing under the laws of the Republic of Costa Rica. Defendant has its principal place

of business in the Republic of Costa Rica. Defendant has directed and caused the delivery

of international postal mail, couriers, email, telefaxes, telephone calls, and other

communications into the State of Texas and the United States of America, but which does

not have a registered agent for service of process in the State of Texas. Service of process

on Defendant may be made according to the Hague Convention or alternatively upon the

Embassy of the Republic of Costa Rica in Washington, D.C. by serving the official(s)

designated therein who can waive compliance with the Hague Convention and who as an

official act will cause service to be effectuated and made upon the Defendant in the

Republic of Costa Rica.


       8. Defendant, Inversiones Activas Siglo XXI, S.A. is a corporation

organized and existing under the laws of the Republic of Costa Rica and functionally

the alter ego of Silvio Lacayo Beeche. Defendant has its principal place of business in

the Republic of Costa Rica. Defendant has directed and caused the delivery of

international postal mail, couriers, email, telefaxes, telephone calls, and other

communications into the State of Texas and the United States of America, but which does

not have a registered agent for service of process in the State of Texas. Service of process

on Defendant may be made according to the Hague Convention or alternatively upon the

Embassy of the Republic of Costa Rica in Washington, D.C. by serving the official(s)


                                                                                               4
Case 1:18-cv-00602-MAC Document 1 Filed 11/26/18 Page 5 of 20 PageID #: 5



designated therein who can waive compliance with the Hague Convention and who as an

official act will cause service to be effectuated and made upon the Defendant in the

Republic of Costa Rica.


       9. Defendant, Asesorias Capitalistas Fresh, S.A. is a corporation organized

and existing under the laws of the Republic of Costa Rica and functionally the alter

ego of Manfred Lacayo Beeche. Defendant has its principal place of business in the

Republic of Costa Rica. Defendant has directed and caused the delivery of international

postal mail, couriers, email, telefaxes, telephone calls, and other communications into the

State of Texas and the United States of America, but which does not have a registered

agent for service of process in the State of Texas. Service of process on Defendant may

be made according to the Hague Convention or alternatively upon the Embassy of the

Republic of Costa Rica in Washington, D.C. by serving the official(s) designated therein

who can waive compliance with the Hague Convention and who as an official act will

cause service to be effectuated and made upon the Defendant in the Republic of Costa


        10. Defendant, Sociedad Administradora de Acciones Cosi, S.A. is a

corporation organized and existing under the laws of the Republic of Costa Rica and

functionally the alter ego of Mauricio Lacayo Beeche. Defendant has its principal

place of business in the Republic of Costa Rica. Defendant has directed and caused the

delivery of international postal mail, courier, email, telefaxes, telephone calls, and other

communications into the State of Texas and the United States of America, but which does

not have a registered agent for service of process in the State of Texas. Service of process

on Defendant may be made according to the Hague Convention or alternatively upon the

Embassy of the Republic of Costa Rica in Washington, D.C. by serving the official(s)
Case 1:18-cv-00602-MAC Document 1 Filed 11/26/18 Page 6 of 20 PageID #: 6



designated therein who can waive compliance with the Hague Convention and who as an

official act will cause service to be effectuated and made upon the Defendant in the

Republic of Costa Rica.


       11. Defendant, Lacayo Beeche Family, is an unincorporated association of the

above listed individual Defendants and Does 1 through 5 constituting a Racketeering

Enterprise who have individually, or in concert, violated the Foreign Corrupt Practices

Act, 15 U.S.C.§ 78dd-l by aiding, encouraging or participating or benefiting from the

bribery of officials of subdivisions of the government of the Republic of Costa Rica in

road construction projects, as well as construction projects of non-governmental entities,

and which have engaged in Money Laundering to conceal and distribute improperly

obtained money and funds, and who have traveled to the United States of America, the

Republic of Costa Rica and other foreign countries in violation of the Travel Act, 18 USC

§ 1952 in order to promote, manage, establish, carry on, or facilitate the promotion,

management, establishment, or carrying on, of any unlawful activity as part of the Lacayo

Beeche Racketeering Enterprise, and who may be served as stated above.



                                   II. JURISDICTION

       12. The Court has jurisdiction over the lawsuit under 18 U.S.C. § 1961 and the

Travel Act, 18 U.S.C. § 1952, a predicate RICO offense.


       13. The Court also has jurisdiction over the lawsuit under 28 U.S.C. §

1332(a)(2) because the suit is between citizens of the United States and citizens and

corporations of a foreign state who are not lawfully admitted permanent residents of the

United States domiciled in the State of Texas and the amounts in controversy e ceed $

75,000.00 excluding interest and costs.
Case 1:18-cv-00602-MAC Document 1 Filed 11/26/18 Page 7 of 20 PageID #: 7



        14. Defendants engaged in activities purposefully directed into the State of

Texas, specifically into the Eastern District of Texas. Multiple officers, Directors, agents

and attorneys of Defendant, Desyfin, S.A. have regularly and routinely traveled to and

personally transacted Desyfin, S.A. business in the Eastern District of Texas as well as

other portions of Texas and have further employed the facilities of international and

interstate commerce in their illegal activities. Defendants have additionally regularly

transacted business in New York, New York to access United States Financial markets

and Washington, D.C. to obtain and access funds through instrumentalities of the United

States government.



       15. On October 4, 2018 Plaintiffs computer systems located in the Eastern

District of Texas were subjected to a deliberate and sustained hacking attack during

which event files and data of the Plaintiffs regarding their disputes with Defendants and

Plaintiffs information concerning Defendants international business activities were

attacked. Plaintiffs notified the United States Federal Bureau of Investigation Cyber Task

Force. The Federal Bureau of Investigation Cyber Task Force has been provided access

to Plaintiffs original computer systems and the backups containing Plaintiffs

information regarding the Defendants improper and illegal activities. Upon information

and belief, Defendants, or certain of them, were the orchestrators of the cyber attack and

hacking attempts carried out in the Eastern District of Texas upon Plaintiffs in violation

of the Anti-Wiretap & Electronic Communication Act, 18 U.S.C. § 2511 and the




                                                                                               7
Case 1:18-cv-00602-MAC Document 1 Filed 11/26/18 Page 8 of 20 PageID #: 8




                                            III. VENUE

        13. Venue is proper in the Eastern District of Texas under 28 U.S.C. §

 1391(b)(2) because a substantial part of the events, omissions and activities of the

Defendants giving rise to the claims asserted herein occurred in this District or were

purposefully directed into this District.


                             IV. CONDITIONS PRECEDENT


        14. All conditions precedent have been performed or have occurred as

  required by the parties agreements.


                                            V. FACTS


        15. On October 6, 2003, Plaintiffs and Defendants executed a written contract

  regarding certain obligations, duties and rights established between and mong them.


        16. The contract provided that Plaintiffs would invest certain sums of money

for the conduct of specified legal and proper activities and Defendants would conduct and

operate the business activities in a defined legitimate manner as specified below.


               VI. BREACH OF CONTRACT AND FIDUCIARY DUTIES

        17. Plaintiffs, and each of them, have performed all of their duties and

obligations under the parties agreements.


        18. Defendants have not performed multiple and numerous fiduciary and

contractual obligations as officers and Directors of Desyfin, S.A.. Specifically,

defendants have not faithfully honored and discharged their duties as officers and
Case 1:18-cv-00602-MAC Document 1 Filed 11/26/18 Page 9 of 20 PageID #: 9



directors of Desyfin, S.A.. Instead, Defendants have for their own benefit diverted

corporate assets and numerous business opportunities to themselves and particularly to

businesses and persons conspiring and acting in concert with them. Defendants have

repeatedly shifted expenses away from entities they control without Plaintiffs having any

interest into Desyfin, S.A. thereby artificially inflating Desyfin, S.A. s costs, reducing its

profits and simultaneously increasing their personal and controlled business entities

profits. The Defendants have violated multiple provisions of the laws of the United

States of America and the Republic of Costa Rica as more fully delineated stated below.

Defendants actions, malfeasance and nonperformance constitute a breach of their

fiduciary duties and the parties’ contracts.


                                VII. CIVIL CONSPIRACY

        19. The parties agreements contain the following provisions guaranteeing

specific rights to Plaintiffs and impose various obligations on the Defendants, and upon

each of them, which individually, or in concert they have failed and refused to honor or

comply with to their direct and indirect benefit, to wit Defendants have denied Plaintiffs

their right to exercise their Preemptive Rights as articulated below, despite allowing

favored investors and shareholders, such as NORFUND to exercise the same rights.


               6. Preem tive Rights. The Corporation and Inversiones Basicas
               S.A.Jnversiones Activas Siglo XXI S.A., Asesorias Capitalistas
               Fresh S.A., Sociedad Administradora de Acciones Cosi SA., hereby
               grants to Moscardon the right to purchase on a pro rata basis in
               accordance with such Shareholders shareholdings, New Securities (as
               defined herein) which the Corporation, from time to time, proposes to
               sell and issue (the "Preemptive Right"). The Shareholder's pro rata
               share, for purposes hereof, is the ratio of the number of Shares which
               the Shareholder owns or has been given the right to acquire from the
               Corporation to the total number of Shares of stock of each and every
               class of shares then outstanding (and which would be issued pursuant to
               any right that all Shareholders have to receive additional shares). This
Case 1:18-cv-00602-MAC Document 1 Filed 11/26/18 Page 10 of 20 PageID #: 10



            obligation is also recognized by the Shareholders and each Shareholder
            agrees to uphold such obligation in favor of the other.


            6.1 "New Securities" shall mean any capital stock of the Corporation
            whether now authorized or not, and rights, options or warrants to purchase
            capital stock, and securities of any type whatsoever that are, or may
            become convertible into or exchangeable for capital stock, issued on or
            after the date hereof. The term "New Securities" shall not mean (i)
            common stock issued as a stock dividend to a Shareholder or issued upon
            any stock split, subdivision or combination of shares, (ii) shares of capital
            stock issued in connection with and as consideration for an acquisition of
            another entity or their assets; and (iii) shares of capital stock issued in a
            qualified public offering.

            6.2 In the event the Corporation has authorized an issuance of New Securities,
            it shall give each Shareholder written notice, describing the type of New
            Securities and the price and the terms upon which the Corporation proposes
            to issue the same. The Shareholder shall have ten (10) days from the date
            of receipt of any such notice to agree to purchase up to the Shareholder's
            pro rata share of such New Securities (and such additional amount of
            New Securities that are available in the event any Shareholder elects to
            acquire less than their full share of the New Securities) for the price and
            upon the terms specified in the notice by giving written notice to the
            Corporation and stating therein the quantity of New Securities to be
            purchased.

            6.3 In the event any Shareholder fails to exercise in full such
            Shareholder's purchase right, the Corporation shall have sixty (60) days
            thereafter to sell to any third party the New Securities with respect to
            which such Shareholder's option was not exercised, at a price and upon
            terms no more favorable to that specified in the Corporation's notice. To the
            extent the Corporation does not sell all the New Securities offered within
            said sixty (60) day period, the Corporation shall not thereafter issue or sell
            such New Securities without first again offering such securities to the
            Shareholder in accordance with the provisions of this Section.

            Change of Control. For the purpose of this Agreement, Control shall mean,
            in relation to the Corporation i) any company or corporation or group of
            individuals which directly or indirectly holds a majority of the voting rights in
            it; ii) is a member of it and has the right to appoint or to remove a majority of
            its board of directors or other supervisory body; or iii) is a member of it and
            controls alone, pursuant to an agreement with other shareholders or members,
            a majority of the voting rights in it.

            7.1 Currently the Lacayo family is in Control of the Corporation. For
            the purpose of this Agreement, the Lacayo family is understood to include

                                                                                            10
Case 1:18-cv-00602-MAC Document 1 Filed 11/26/18 Page 11 of 20 PageID #: 11



                 Mr. Silvio Lacayo L., Ms. Hortensia Beeche M., Mr. Silvio Lacayo B., Mr.
                 Mauricio Lacayo B., Mr. Manfred Lacayo B., directly or indirectly, through
                 Inversiones B sicas S.A. Inversiones Activas Siglo XXI S.A., Asesorias
                 Capitalistas Fresh S.A., Sociedad Administradora de Acciones Cosi S.A., or
                 any other national or foreign entity in which they directly or indirectly
                 retain Control.


                 72 As long as the Lacayo family continues to maintain Control of this
                 Corporation, this Agreement shall remain in place. However, as soon as
                 such Control is directly or indirectly, through any agreement or otherwise,
                 transferred in any way to any third party or entity other than the Lacayo
                 family in which the Lacayo family does not exercise Control or the Lacayo
                 family approves a merger involving the Company, a sale of all or a portion
                 of the outstanding stock in the Company or a sale of all or substantially all
                 of the assets of the Company (the "Transaction"), then:

                 7.2.1 Drag Along. Upon notice to the Shareholders informing of the
                 Transaction ("Notice of the Proposed Transaction"), Moscardon shall have
                 the right, which must be exercised within ten (10) days of the receipt of the
                 Notice of Proposed Transaction, to require the Lacayo family and or
                 Inversiones Basicas S.A. Inversiones Activas Siglo XXI S.A., Asesorias
                 Capitalistas Fresh S.A., Sociedad Administradora de Acciones Cosi S.A.
                 ("Notifying Shareholder") to require the Bona Fide Offeror to also purchase
                 the Shares of Moscardon, at the same price per Share and on the same
                 terms as the Bona Fide Offeror has offered and/or agreed to purchase the
                 Shares of the Notifying Shareholder.



                   VIII. THE LACAYA BEECHE RICO ENTERPRISE


         20. A RICO enterprise includes any individual, partnership, corporation,

 association, or other legal entity, and any union or group of individuals associated in fact

  although not a legal entity . 18 U.S.C. § 1961(4) (emphasis added). This enumeration of

  included enterprises is obviously broad . Boyle v. United States, 556 U.S. 938, 944

  (2009). The term any ensures that the definition has a wide reach, and the very concept

  of an association in fact is expansive.” Id. (citation omitted). “There is no restriction upon

  the associations embraced by the definition: an enterprise includes any union or group of


                                                                                              11
Case 1:18-cv-00602-MAC Document 1 Filed 11/26/18 Page 12 of 20 PageID #: 12



 individuals associated in fact. United States v. Turkette, 452 U.S. 576, 580 (1981)

        21. Plaintiffs have stated facts demonstrating the association-in-fact Lacayo

 Beeche RICO enterprise is an informal group which functions with a common purpose.

 Defendants are employed by or associated with the Enterprise within the meaning of 18

 U.S.C. § 1961(4), consisting of the listed Defendant members of the Lacayo Beeche family

 and the business enterprises and activities they directly and indirectly control via the

 respective boards of directors of those entities (the Enterprise ) and the additional

 hundreds of businesses they influence or control as more particularly stated below.

        22. The members of the Lacayo Beeche RICO enterprise are and have been

 associated-in-fact through time, joined in purpose and organized in a manner amenable to

 hierarchal and consensual decision-making, which each member fulfilling a specific and

 necessary role to carry out and facilitate its purpose. Those objectives would be beyond the

 capacity of any single member of the Enterprise acting singly without the aid of the other

 members. Defendants are each associated with the Enterprise, and have held themselves

 out to be associated-in-fact, despite their separate purported legal status. The Defendants,

 their boards of directors and unknown persons listed as Does 1 through 5 are a continuing

 unit that functions with a common purpose to constitute a RICO enterprise.

        23. The broad RICO guidelines and the fact that the terms of the RICO statute

 must be “liberally construed to effectuate its remedial purposes” make it especially

 applicable to the Lacayo Beeche enterprise. The RICO law is particularly appropriate to

 obtain relief from Defendants diversion and use of resources and assets properly belonging

 to the Plaintiffs for illegal purposes as alleged above.

        24. Plaintiffs allege and have evidence showing that the Enterprise existed prior

 to this litigation. The Enterprise remains in effect, as evidenced by Defendants ongoing

                                                                                            12
Case 1:18-cv-00602-MAC Document 1 Filed 11/26/18 Page 13 of 20 PageID #: 13



 activity in Costa Rica, the United States of America, Central America, Western Europe and

 elsewhere. Defendants have a continuing presence in the Costa Rican financial industry,

 and will continue to borrow money in the United States of America and Western Europe to

 pursue other domestic and international projects in the future consistent with the purpose of

 the Enterprise. Plaintiffs have a reasonable basis for believing that the Lacayo Beeche

 RICO Enterprise will continue to use illegal and improper means and methods of making

 money contrary to the laws of the United States and the Republic of Costa Rica.

         25. The Enterprise comprised of Defendants, their directors and the Lacayo

 Beeche group is an entity separate and distinct from each of the Defendants, as is the

 association and informal Enterprise consisting of a combination of all those entities.

 Defendants are legally different individuals and business entities distinct from the

 enterprise each with different rights and responsibilities due to their differing legal status.

         26. Defendants have engaged in a “pattern of racketeering activity the last of

 which occurred within ten years . . . after the commission of a prior act of racketeering

 activity. 18 U.S.C. § 1961(5). The Lacayo Beeche activities of racketeering activity

 embrace prohibited conduct for the same or similar purposes, results, participants and

 victims.

         27. A causal nexus exists between Defendants racketeering activities and

 Plaintiffs Damages. Defendants used the mail and wires of interstate and international

 commerce to conduct and carry out their illegal actions. Defendants and their agents

 traveled internationally and interstate to defraud Plaintiffs enabling the Defendants to

 obtain and use private and proprietary information to compete with and divert business

 from Plaintiffs and obtain U.S. Government financing.




                                                                                                   13
Case 1:18-cv-00602-MAC Document 1 Filed 11/26/18 Page 14 of 20 PageID #: 14



                                  IX. CAUSES OF ACTION

                                      A. Civil Conspiracy

        28. Plaintiffs reassert and reallege the facts stated in Paragraphs 1 through 26

 above, in particular that Defendants have for their own benefit diverted corporate assets

 and numerous business opportunities to themselves and particularly to businesses and

 persons conspiring and acting in concert with them. Defendants have repeatedly shifted

 e penses away from entities they control without Plaintiffs having any rights or interest

 into Desyfin, S.A. Defendants thereby artificially inflate Desyfm, S.A. s costs, reducing its

 profits and simultaneously increasing their personal wealth and assets and those of their

 associated or controlled business entities profits.


        29. The asserted facts demonstrate Defendants engaged in a civil conspiracy to

 accomplish illegal and unlawful purposes. Defendants knowingly, intentionally, and

 maliciously conspired to engage in predatory business practices; tortuously divert business

 opportunities properly belonging to Desyfm, S.A. and defraud Plaintiffs with the apparent

 design and intent of taking Plaintiffs investments and driving them out of Desyfm, S.A. and

 other businesses.


        30. The effect of the conspiracy has led to Plaintiffs suffering extensive injury

 and damages as a proximate result of the wrongful acts. Plaintiffs seek the recovery of all

 actual and consequential damages and exemplary damages as allowed by the federal laws

 and treaties of the United States and the laws of the state of Texas.


                                 B. Violations of Federal Law

        31. Defendants have traveled and/or used the mail in interstate and foreign

 commerce with the intent to promote, manage, establish, carry on and/or facilitate bribery


                                                                                               14
Case 1:18-cv-00602-MAC Document 1 Filed 11/26/18 Page 15 of 20 PageID #: 15



 of government and private officials in violation of the Foreign Corrupt Practices Act, 15

 U.S.C. § 78dd-l, and other United States laws. Defendants have each made use of the

 mails and other instrumentalities of international and interstate commerce in furtherance of

 offering, paying and authorizing payment of money and other items of value to foreign

 officials for the purposes of influencing acts and decisions of such foreign officials in their

 official capacity, inducing such foreign officials to act or omit action in violation of their

 lawful duties, and securing improper advantage. These acts constitute a pattern or practice

 of racketeering activity in violation of 18 U.S.C. § 1962(c).


        32. Defendants have further participated, directly or indirectly, in the conduct of

 the Enterprise s affairs through a pattern of mail and wire fraud. Defendants used the mail,

 private commercial carriers and/or wires on multiple occasions within the past ten (10)

 years while executing that scheme. Specifically, Defendants transmitted documents and

 other information via mail, email, fax and/or telephone, both among each other and to and

 from Plaintiffs, transmit drafts and final versions of a multiplicity of Defendants business

 documents. Those acts constitute a pattern or practice of racketeering activity in violation

 of RICO, 18 U.S.C. § 1962(c).


         33. In addition and/or in the alternative, Defendants have conspired to violate 18

 U.S.C. § 1962(c). Defendants agreed to participate in the affairs of the Enterprise, to

 commit mail and wire fraud, and to commit bribery in violation of the Travel Act, Foreign

 Corrupt Practices Act and other United States laws. Defendants each knew of and agreed to

 the overall objectives of the predicate RICO offenses and performed overt acts in

 furtherance of the racketeering activity.




                                                                                                   15
Case 1:18-cv-00602-MAC Document 1 Filed 11/26/18 Page 16 of 20 PageID #: 16



                                    C. RICO Disgorgement

         33. The remedies for violations of the FCPA include disgorgement, which is the

 preferred remedy and frequently used by the Securities and Exchange Commission and the

 Department of Justice as a means of enforcement of the FCPA in cases where profits were

 obtained through violations, such as bribery. Defendants must be required to forfeit, with

 interest, the approximate amount earned from the unlawful activity. Disgorgement is

 regularly used as an alternative to assessing punitive measures against companies violating

 the FCPA, and supplements criminal monetary penalties or civil damages awards.


        34. Plaintiffs specifically pleads disgorgement of all profits and revenues of

 Defendants as an independent claim and cause of action to properly compensate Plaintiffs


 and effectuate the international public policy encompassed in the above referenced Treaties


 and laws of the United States, the Republic of Costa Rica, which was articulated in above


 sections as a proper and appropriate measure of damages.


                                  D. Violations of Texas Law


         35. Defendants and each of them personally conducted or directed actions

 against the Plaintiffs in and into the State of Texas in a manner constituting a breach of

 contract, breach of their fiduciary duties to plaintiffs, a civil conspiracy and intentional torts

 rendering them jointly and severally liable for actual and punitive damages.


                                       IX. INTEREST

         36. Plaintiffs are entitled to be fully compensated for their losses and federal,

 Texas and international law requires awards of interest to restore Plaintiffs to a reasonable

 approximation of the position in which they would have been but for Defendants illegal

 activities. Economic reality requires Plaintiffs recover and should be awarded compound

                                                                                                 16
Case 1:18-cv-00602-MAC Document 1 Filed 11/26/18 Page 17 of 20 PageID #: 17



 interest from the date of Defendants illegal activities. The United States Supreme Court

 has long held that a monetary award does not fully compensate an injury unless it includes

 an interest component. Compound interest is authorized for violations of federal law and

 appropriate in this case, especially as the cited federal laws and treaties and statutes are

 remedial and specifically designed to prohibit corrupt organizations f om obtaining or

 retaining any benefit from violations of those laws.


                                        XII. DAMAGES

         37. As a direct and proximate result of Defendant s breach, Plaintiffs suffered

 actual damages in at least the sum of $6,986,652.00, which consists of:


          a. The amounts that should have been due to Plaintiffs pursuant to the terms of
                the contract terms.

          b. Reasonable expenses in reliance on Defendant s performance of the contract
                terms.


          c. The Loss of expected net profits from proper and legitimate operation of the
                business enterprises.

          Plaintiffs suffered additional damages, including:

          d. Damages and costs of repair and restoration of Plaintiffs’ computer systems
               related to the Hacking attacks di ected to them.

          Plaintiffs request additional damages, including:

          e. Disgorgement of all diverted sums, profits, moveable and immoveable
               properties which properly should have belonged to Desyfin, S.A., but which
               were redirected to Defendants personally or to their affiliated entities or
                coconspirators for palatial properties, luxury motor vehicles, etc and which
                have a value of at least $10,385,867.00.

          e. Treble Damages consisting of three times plaintiffs actual damages as
               provided for in the RICO Act, or the sum of $20,959,957.00.




                                                                                                17
Case 1:18-cv-00602-MAC Document 1 Filed 11/26/18 Page 18 of 20 PageID #: 18



                             X. FAIR ARBITRATION IMPOSSIBLE

        38. The Parties agreement contains provisions for arbitration that prevent any

 effective vindication of Plaintiffs rights and complaints. The language of the provision

 with the problematic provisions emphasized states:


            12.13 Dispute Resolution. Any dispute arising out of or relating to this
          Agreement including breach, termination or validity thereof shall be resolved
          in accordance with Cosa Rican laws by arbitration in accordance with the Laws
          of Costa Rica of the Centro Internacional de Conciliacion Arbitraje de la
          Camara Costarricense Internacional de Comercio in effect on the date of this
          Agreement, by three arbitrators, of whom each party will appoint one and the two
          designated arbitrators will appoint the third. Judgment upon the reward rendered
          by the arbitrators may be entered by any court having jurisdiction thereof. The
          place of arbitration shall be San Jose, Costa Rica and shall be conducted solely in
          the English language.


         39. The actual effect of these provisions prevent and preclude Plaintiffs from

 effective use of arbitration because the cited provisions effectively limit all arbitrators to

 members of the Costa Rica Bar. Even without that restriction the “RICO Enterprise and

 associated members of the Lacayo Beeche RICO Enterprise hold at least 118 corporate

 officers positions and are further known to directly and indirectly control a large number of

 business entities. Upon information and belief, the Lacayo Beeche RICO Enterprise

 influences or directly or indirectly controls at least 43 separate business entities in Costa

 Rica, Nicaragua, Panama and other countries. Each of those businesses employ substantial

 numbers of lawyers, accountants and other influential people. The actual number of

 associated entities is very probably higher and the influence and control of the Lacayo

 Beeche RICO Enterprise is intentionally through opaque and obscure means. These

 concealed relationships and the requirement of use of members of the Costa Rican Bar

 render it impossible for Plaintiffs to obtain any truly Neutral, independent and appropriate

 arbitrators without the arbitrators having impermissible and undiscoverable personal,

                                                                                                  18
Case 1:18-cv-00602-MAC Document 1 Filed 11/26/18 Page 19 of 20 PageID #: 19



 professional, business or social ties with one or more members of the Lacayo Beeche RICO

 Enterprise.



        40. Plaintiffs are entitled to full and appropriate discovery and an opportunity to

 secure full disclosure of all of the financial and business activities of any and each of the

 Defendants and of any entities directly or indirectly related to the Lacayo Beeche RICO

 Enterprise in order to properly analyze and discover any impermissible relationships

 between or among them and any potential arbitrators drawn from the Costa Rican Bar or

 other lawyers and business professionals.



                                  XI. ATTORNEY FEES

        41. As a result of Defendants illegal and impermissible actions, Plaintiffs

 retained counsel. Plaintiffs seek and are entitled to reimbursement of their reasonable

 attorney fees as authorized by federal and Texas law.




                                                                                                 19
Case 1:18-cv-00602-MAC Document 1 Filed 11/26/18 Page 20 of 20 PageID #: 20



                                     XII. PRAYER

        42. For these reasons, Plaintiffs ask for judgment against Defendants jointly

 and severally for the following:


          a. $6,986,652.00 for damages resulting from Defendants breach of their
               contractual, legal and equitable obligations.
          b. Specific performance of the terms and conditions of the parties Agreements.
          c. Reasonable attorney fees.

          d. Treble Plaintiffs actual damages awarded under RICO, i.e. $20,959,957.00.
          e. Disgorgement of Defendants illegal revenues & profits, i.e. $10,385,867.00.
          f. Prejudgment interest at the highest allowable rate.
         g. Postjudgment interest at the highest allowable rate.
         h. All costs of suit.

         i. All other further relief the Court deems appropriate.




                                            Respectfully Submitted,


                                            /s/ Dorotha Ocker
                                            Dorotha Ocker, Esq.
                                            Richard D. Faulkner, Esq.
                                            OCKER LAW FIRM
                                            111 West Spring Valley Road, Suite 250
                                            Richardson, TX 75081
                                            Tel. 214-390-5715
                                            Fax. 469-277-3365
                                            Email: dmo@ockerlawfirm.com
                                            Counsel for Plaintiffs




                                                                                         20
